MEMORANDUM **
This is a petition for review of the Board of Immigration Appeal’s January 5, 2006 final order of removal. Petitioner’s motion for an extension of time to file a response to the motion for summary disposition is granted. The Clerk shall file the response received May 26, 2006.
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See Armendariz-Montoya v. Sonchik, 291 F.3d 1116, 1121-22 (9th Cir. 2002) (reaffirming prior holding that there is no retroactive effect in applying section 440(d) of the Antiterrorism and Effective Death Penalty Act to aliens who elected to go to trial rather than plead guilty); United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard for summary disposition). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.